Citation Nr: 0125788	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for cervical discogenic 
disease as secondary to a service-connected disease or 
injury.  

2.  Evaluation of right shoulder trauma with impingement 
syndrome status post surgery, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION
The veteran had active duty from June 1958 to April 1960.  

This appeal arose from two rating decisions of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO).  In an August 1997 rating 
decision the RO granted service-connection for right shoulder 
trauma with impingement syndrome status post surgery and 
assigned a 20 percent evaluation.  The veteran submitted a 
Notice of Disagreement with regard to the 20 percent 
evaluation and initiated a claim of entitlement to service-
connection for cervical discogenic disease in October 1997.  
In a March 1998 rating decision the RO denied the veteran's 
claim for an evaluation in excess of 20 percent for right 
shoulder trauma with impingement syndrome status post surgery 
and of entitlement to service-connection for cervical 
discogenic disease.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran 
incurred a cervical spine injury.  

2.  The VA orthopedic specialist has indicated that the 
cervical discogenic disease had no causal relationship with 
the service-connected right shoulder disability.  

3.  The service connected right shoulder trauma with 
impingement syndrome status post surgery is manifested by 
flexion of 75 degrees, abduction between 65 and 90 degrees, 
internal rotation between -25 and 45 degrees and external 
rotation between -25 and 65 degrees, with objective evidence 
of pain on all movements.  


CONCLUSIONS OF LAW

1.  Cervical discogenic disease was not proximately due to, 
or the result of the veteran's service-connected right 
shoulder trauma with impingement syndrome status post surgery 
or his in-service injury.  38 U.S.C. § 1101, 1110, 1112, 
1113, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2001).  

2.  A 30 percent evaluation is warranted for right shoulder 
trauma with impingement syndrome status post surgery.  38 
U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59 
and 4.71a, Diagnostic Code 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has satisfied its duties to notify 
and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  

Cervical Discogenic Disease  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  In addition, service connection may also be 
granted for disability, which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

The Board is cognizant of its duty as the fact finder to 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the appellant.  Caluza v. 
Brown, 7 Vet. App. 498, 506; Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 
(1990).  That responsibility is particularly difficult when 
medical opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000); (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).  

Although the Board may not ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement, so long as the Board provides an 
adequate report of reasons or bases for that determination.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The veteran contends that his cervical discogenic disease is 
directly related to his service-connected right shoulder 
trauma with impingement syndrome status post surgery.  In 
support of his contention the veteran submitted private 
medical opinions.  

Dr. Alverez, in a September 1997 letter, wrote that the 
present cervical discogenic disease with radiculopathy needed 
to be evaluated further to determine a causal relationship 
between the trauma that the veteran suffered when he fell and 
the development of cervical discogenic disease as a long term 
sequelae.  He indicated that one must consider the fact that 
the veteran worked as a farmer after service and considered 
his aching neck, shoulder and arm as part of his life as a 
hard working farmer.  Dr. Alverez stated that the veteran 
considered this to the extent that he did not seek medical 
attention until late in life because of his increasing 
disability and the progressive nature of his aliments.  He 
wrote that the veteran failed to recall any incident of 
trauma to his head, neck or upper body other than the 
accident he suffered while on duty in Alaska.  Dr. Alverez 
believed that the veteran's cervical discogenic disease had a 
causal relationship to his skiing injury, while serving in 
the U.S. Army.  

In October 1997 Dr. Rodriguez wrote that the veteran was 
receiving treatment by Dr. Alverez, a rheumatologist, and the 
VA for right shoulder impingement with possible tear of the 
rotator cuff.  Dr. Rodriguez indicated that evaluation 
considered due to his history of pain, discomfort and 
limitation of motion at the right shoulder, neck and right 
cervical region.  He stated that the findings should be 
considered for treatment or possible service-connection 
determination.  

In May 1999 Dr. Alvarez wrote that the veteran continued 
under his care and evaluation since the last report prepared 
in September 1997.  He stated that the veteran continued to 
have pain in his shoulder, upper back, arm, mid and lower 
back, hips, ankles and feet.  Dr. Alvarez indicated that the 
veteran had a persistent disability that was secondary to a 
chronic injury suffered while in the service of the U. S. 
Army.  It was his impression that there was a causal 
relationship between the original injury that the veteran had 
in 1960 and his chronic shoulder and neck problems.  Dr. 
Alvarez wrote that the veteran developed degenerative joint 
disease over the years, in his hips and weight bearing 
joints, but this was not related or causal of his chronic 
shoulder problem.  He opined that the veteran's shoulder 
problem and cervical disc disease were causally related to 
his service related injury.  

In an undated letter Dr. Alvarez wrote that they had had the 
opportunity to treat the veteran for several years and review 
the available information from his medical record.  He 
indicated that the veteran had a fall with trauma to his 
upper body in a skiing accident in 1960.  Dr. Alvarez stated 
that their review of the veteran's medical record and history 
failed to reveal an etiology for his cervical discogenic 
disease other than the fall he suffered while in the U. S. 
Army, skiing in Alaska.  He determined that there was no 
evidence to suggest that the veteran was injured in any other 
accident and the records available fail to yield evidence 
that could be used to attribute his cervical discogenic 
disease to another cause.  Dr. Alvarez wrote that the fact 
that previous evaluations did not seek this possibility with 
appropriate studies couldn't exclude that the cause of the 
cervical problems was related to the skiing injury as the 
veteran claims.  After repeatedly evaluating the alternatives 
he opined that the veteran sustained a major injury when he 
fell skiing with a complete tear of his rotator cuff and 
injury to his cervical spine.  

It is clear, however, that the Board could rely on Dr. 
Alverez's opinions only by resorting to conjecture.  However, 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2001).  See also Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); and Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim).  The Court has held that statements 
from doctors, which are inconclusive as to the origin of a 
disease, can not fulfill the nexus requirement to well ground 
a claim.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993) (where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non- evidence).

In consideration of the context of the words used in the 
medical etiological opinion, the Board notes that the Court 
has in other similar contexts found the medical opinion 
speculative or of no probative value.  Dr. Alverez, a 
rheumatologist, was unable to determined the etiology of the 
veteran's cervical discogenic disease thus he opined that it 
must have been caused by his in-service injury.  Although his 
opinion is favorable to the veteran's claim it does little 
more than suggest a possibility that his cervical discogenic 
disease might have been caused by his in-service skiing 
injury, for lack of any other accident to attribute the 
disorder.  In Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992), the Court found evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection.  
The Court has further held that where a physician is unable 
to provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993), Kates v. Brown, 5 Vet. App. 93, 95 (1993), and Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); see also Dyess 
v. Derwinski, 1 Vet. App. 448, 453-54 (1991).  Dr. Alverez 
determined that there was no evidence to suggest that the 
veteran was injured in any other accident and the records 
available failed to yield evidence that could be used to 
attribute his cervical discogenic disease to another cause.  
In this case the Board finds that Dr. Alverez's opinions may 
be characterized as "non-evidence" as he is a rheumatologist 
and was unable to provide an etiology of the cervical 
discogenic disease.  

Dr. Alverez's medical opinions establish a reasonable 
probability of a valid claim, which gave rise to further 
development.  However, the March 1998 VA orthopedic examiner 
was unable to sustain Dr. Alverez's opinions:  

1.  He carefully reviewed the claims 
folder.

2.  The VA examiner carefully reviewed 
the report of Dr. Alverez's dated 
September 18, 1997.  

3.  In the service medical records there 
was an orthopedic evaluation done on 
January 14, 1960 due to the veteran's 
fall 24 hours before with trauma to the 
right shoulder skiing.  He did not 
complain of cervical pain at that time.  

4.  The veteran had his first orthopedic 
compensation and pension examination on 
September 11, 1962 and did not complain 
of cervical pain.  

5.  The separation examination dated 
March 8, 1960 was silent to a cervical 
condition.  

6.  The service medical records were 
silent towards a cervical condition or 
complaint.  

7.  As seen in the claims file the 
veteran for the first time complained of 
cervical pain and found cervical 
discogenic disease on the report by Dr. 
Alverez on September 18, 1997.  This was 
37 years after the skiing accident.  

8.  It was the VA examiner's opinion that 
the cervical discogenic disease had no 
causal relationship with the service-
connected right shoulder.  

The evidence does not show that cervical discogenic disease 
was manifested while the veteran was on active duty or to a 
compensable degree within one year after the veteran's 
termination of active duty service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim for service connection for cervical 
discogenic disease on a direct basis or presumptively under 
the provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  

Right Shoulder  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's right shoulder trauma with impingement syndrome 
status post surgery is currently rated as 20 percent 
disabling under Diagnostic Code 5201.  The evidence provided 
that the veteran is right-handed.  When movement of the arm 
is limited to shoulder level, a 20 percent disability 
evaluation is assigned for either arm.  When arm motion is 
limited to midway between the side and shoulder level, a 30 
percent disability evaluation will be assigned for the major 
arm.  When arm motion is limited to 25 degrees from the side, 
a 40 percent disability evaluation will be assigned for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  

Having reviewed the record, the Board has concluded that the 
evidence supports entitlement to a 30 percent evaluation for 
the service-connected right shoulder trauma with impingement 
syndrome status post surgery.  At the March 1997 VA 
examination flexion was 75 degrees and extension was 10 
degrees.  Internal and external rotation was 45 degrees.  
Abduction was 65 degrees.  There was exquisite pain 
objectively on all movements of the right shoulder.  In 
September 1997 Dr. Alverez indicated that the veteran had 
abduction of the right shoulder to 90 degrees, external 
rotation to 65 degrees and internal rotation to 20 degrees, 
with pain on motion in all directions.  At the March 1998 VA 
examination right shoulder flexion and abduction were 75 
degrees, rotation was -25 degrees.  There was moderate 
painful motion in all movements of the right shoulder from 
the first degree to the last degree of the range of motion 
measured.  There was moderate pain, objectively on all 
movements of the right shoulder.  

Although the veteran had stable painful ankylosis at the 
March 1998 VA examination he is not service-connected for 
ankylosis of scapulohumeral articulation.  Therefore, 
Diagnostic Code 5200 would not provide a higher evaluation.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  

At the March 1997 VA examination there was no swelling or 
instability of the right shoulder.  However, there was 
crepitation of the right shoulder joint, moderate muscle 
atrophy of the right shoulder girdle muscle and right 
shoulder deltoid muscles.  The veteran had weakness of the 
right shoulder girdle and deltoid muscles abductor of the 
shoulder with muscle strength graded as 3.5/5.  There was 
tenderness to palpation objectively on the right shoulder 
bursa, rotator cuff tendon and bicipital tendons.  The 
diagnosis was residuals, right shoulder trauma with 
impingement syndrome, status post bursectomy and surgical 
repair, with as frozen shoulder, bursitis and tenditis with 
posts surgical flattening of the right humeral head by x-
rays.  At the March 1998 VA examination of the right shoulder 
there was no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movements or guarding of movements of the right shoulder.  
Nevertheless, there was weakness of the right shoulder 
muscles with muscle strength graded as 3.5/5, which was fair.  
Moderate muscle atrophy of the right deltoid muscle was 
noted.  No constitutional sign of inflammatory arthritis was 
indicated.  

The veteran is adequately compensated for these symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of a 30 percent evaluation for right shoulder trauma with 
impingement syndrome status post surgery.  Thus, the Board 
concludes that there is not pain, which warrants an 
evaluation in excess of 30 percent under 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2001).  

At the March 1997 VA examination the veteran had a well-
healed surgical scar in the right shoulder.  There was 
moderate tenderness to palpation on the right shoulder scar 
area, bursa and tendon at the March 1998 VA examination.  
According to the applicable criteria, a 10 percent evaluation 
is warranted for scars which are poorly nourished with 
repeated ulceration or which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(2001).  It is noted that scars may also be rated based upon 
limitation of function of the part affected.  38 C.F.R. Part 
4, Code 7805 (2001).  However, the veteran's right shoulder 
disability is already service-connected and evaluated under 
38 C.F.R. Part 4, Diagnostic Code 5201 (2001).  Therefore, 
limitation of function of the affected part has already been 
addressed.


ORDER

Service-connection for cervical discogenic disease is denied.  

A 30 percent evaluation for right shoulder trauma with 
impingement syndrome status post surgery is granted, subject 
to the applicable criteria pertaining to the payment of 
monetary benefits.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

